5 So. 3d 773 (2009)
STATE of Florida, Appellant,
v.
Rajae DISHMAN, Appellee.
No. 4D08-1908.
District Court of Appeal of Florida, Fourth District.
March 18, 2009.
Bill McCollum, Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for appellee.
Carey Haughwout, Public Defender, and Elisabeth Porter, Assistant Public Defender, West Palm Beach, for appellant.
MAASS, ELIZABETH T., Associate Judge.
Rajae Dishman was charged with trafficking in cocaine. He entered an open no contest plea to the court and filed a motion for downward departure under the Florida Youthful Offender Act, section 958.011, et seq., Florida Statutes (2007). The trial court granted the motion and sentenced Dishman to two years in prison with a recommendation he be sent to boot camp, but withheld adjudication of guilt. The state appealed, arguing that the withholding of adjudication was error, since Dishman was sentenced to more than 364 days of incarceration. We agree. See State v. Butler, 719 So. 2d 344 (Fla. 4th DCA 1998). We vacate Dishman's sentence and remand *774 the action to the trial court for resentencing in conformity with this opinion.
GROSS, C.J., and FARMER, J., concur.